DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Claim Rejections
	The rejections of:
claims 4-9 under 35 U.S.C. 103(a) as being unpatentable over Matthews et al. (WO 1991/013057; published: 9/5/91; in IDS dated 4/4/19), in view of Gruber et al. (WO 1994/013770; published: 6/23/94; of record)
are hereby withdrawn in view of Applicants’ arguments filed on 1/14/22; specifically the argument that Matthews et al. (nor Gruber et al.) does not teach the claimed secondary hydroxyalkyl C11 primary alcohol sulfate (Remarks: p. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,695,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require the composition to specifically be a hard-surface cleaner composition whereas the patented claims are directed to a composition comprising the same ingredients and concentrations. However, since both claims are directed to the same ingredients with the same concentrations, it would be obvious to one of ordinary skill in the art that the patented composition can have the same intended use. That is, there is no structural difference between the instant and ‘385 claimed composition.

Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,745,347. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a composition comprising 40-60 wt% of a monounsaturated C10-C12 primary alcohol sulfate and 40-60 wt% of a C10-C12 secondary hydroxyalkyl primary alcohol sulfate. The difference is that the instant requires both compounds to be C11 and the ‘347 claims require both compounds to be C10 or C12. Furthermore, the ‘347 claims require an additional ingredient (encompassed by the instant “comprising” language) and wherein the sulfate compounds abovementioned have a mono- or di-valent cation, an ammonium cation or a substituted ammonium cation. One of ordinary skill in the art would find it obvious to try the same claimed compounds with one more or one less carbon and expect that such would behave similarly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617